DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. comprising, said). Further, “Figure 1” should be removed. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding claim 1, “Dial” should read “A dial”.
Regarding claims 2-6, “Dial” should read “the dial”.
Regarding claim 7, “Watch case (1) comprising a dial” should read “The watch case (1) comprising the dial”.
.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-8, the prior art does not teach or reasonably suggest a dial intended to be mounted in a watch case, the dial comprising a head of a food includes a circular slot (30) arranged to receive a ring- like element (31) made of a shape memory alloy able to move from a retracted position in which the ring-like element (31) rests in the slot (30), to 10a rest position in which the foot is mechanically held inside said housing (3a) in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached W: 4-8pm; Th: 10am-2pm; F: 10-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844